MEMORANDUM **
Robert Gogolewski appeals from the 180-month sentence imposed following his guilty-plea conviction for receipt or distribution of material involving the sexual exploitation of minors, in violation of 18 U.S.C. § 2252(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Gogolewski contends that the district court procedurally erred by sentencing him under the mistaken belief that Ninth Circuit precedent limited the extent to which it could consider his history and characteristics, specifically a history of physical and sexual abuse, as well as mental illness. The district court did not procedurally err, and the sentence is reasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 596-97, 169 L.Ed.2d 445 (2007); see also United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.